USCA1 Opinion

	




          June 20, 1995                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 94-2269                                LEROY GEORGE BENNETT,                                     Petitioner,                                          v.                       IMMIGRATION AND NATURALIZATION SERVICE,                                     Respondent.                                 ____________________                         ON PETITION FOR REVIEW OF AN ORDER                          OF THE BOARD OF IMMIGRATION APPEALS                                 ____________________                                        Before                                Cyr, Boudin and Lynch,                                   Circuit Judges.                                   ______________                                 ____________________            John S. Pomeroy on brief for petitioner.            _______________            Frank W.  Hunger,  Assistant  Attorney  General,  Civil  Division,            ________________        Emily  Anne  Radford   &  Charles  E.  Pazar,  Attorneys,   Office  of        ____________________________________________        Immigration Litigation Civil Division, on brief for respondent.                                 ____________________                                 ____________________                 Per  Curiam.    Petitioner  Leroy  Bennett  appeals  the                 ___________            decision  of the  Board  of Immigration  Appeals denying  him            discretionary relief  from deportation.  8  U.S.C.   1182(c).            We  have  reviewed   the  administrative  record   carefully,            including  the decision  of  the immigration  judge, and  the            briefs of the parties.   We find no evidence  that petitioner            received anything other  than a full and impartial hearing in            this  case.  Moreover,  the record supports  the finding that            petitioner   exhibited  a   "pattern   of  serious   criminal            misconduct"  over a period of  several years, as  well as the            finding  that petitioner failed to meet his burden of showing            that he had been rehabilitated.                   The immigration  judge made specific findings  as to the            positive and negative  factors to be considered  in this case            and explained  how he reached  his decision.   Petitioner has            not shown  that that  decision was  "made without a  rational            explanation, inexplicably departed from established policies,            or rested on an  impermissible basis."  Williams v.  INS, 773                                                    ________     ___            F.2d  8, 9 (1st Cir.  1985) (explaining grounds  on which INS            decision may be overturned).   We find no abuse of discretion            in the  Board's ultimate  decision that  discretionary relief            was not  warranted.  See  Gouveia v.  INS, 980 F.2d  814, 819                                 ___  _______     ___            (1st Cir. 1992)  (refusing to "second-guess the  Board on the            manner in which it weights different factors when arriving at            its ultimate decision").                 Affirmed.                 ________                                         -3-